Citation Nr: 1221078	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps Reserves from October 1947 to October 1949, in the Air Force from December 1949 to October 1953, and in the Coast Guard from November 1953 to November 1957.  He also had periods of active service in the Naval Reserves from May 1976 to September 1989. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim. 

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of the hearing is of record.  The claim was subsequently remanded by the Board to the Appeals Management Center (AMC) in December 2007 and again in April 2010 for additional development.  The case is now returned to the Board.  Given that the information of record is sufficient for a grant of the issue on appeal, no further development is warranted.

As part of the Board's remand request in April 2010, a temporary file has been added to the record from the RO.  It does not appear that the information in the temporary file, which includes the service treatment records for the Veteran's period of Naval Reserves service from May 1976 to September 1989, was reviewed by the AMC in addressing the service connection claim for hypertension.  The information in the reserves treatment records, which includes findings of elevated blood pressure readings and a diagnosis of hypertension, was not addressed in the February 2012 supplemental statement of the case.  A remand pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Board is granting the benefit sought on appeal; and there is no prejudice to the Veteran.

The temporary file shows that in May 2009, the RO denied an increased rating for a skin disorder (specifically basal cell and squamous cell carcinomas and actinic keratosis of the face, ears, neck, and shoulders and hand), and service connection for chronic obstructive pulmonary disease.  In the April 2010 Board remand, the Board referred the issue of increased rating for a skin disorder and remanded the issue of service connection for chronic obstructive pulmonary disease for the RO to adjudicate these matters.  Given that the RO adjudicated these issues in the May 2009 rating decision, there is nothing further for the Board to discuss regarding these claims.

The temporary file also shows that the Veteran timely appealed a March 2007 rating decision denying an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) in September 2008, and requested a Board hearing.  The RO granted entitlement to a TDIU in September 2011.  Later in September 2011, the Veteran submitted a statement that the RO's action satisfied his appeal and thus, he withdrew the issue of entitlement to an increased rating for PTSD.  Therefore, there remains no issue or controversy with respect to the claims for an increased rating for PTSD and entitlement to a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed hypertension was incurred in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303  (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for hypertension.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including hypertension, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101 , 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).   Presumptive regulations, however, do not apply to periods of active duty for training (or inactive duty for training for that matter).  See Smith v. Shinseki, 24 Vet. App. 40, 47   (2010).



Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran contends that his hypertension had its onset during his active duty service, to include a 14 year period of service in the Naval Reserves.  He reported that he pleaded with medical professionals conducting his annual physicals to find him fit for duty.  He indicates that he has been on, and continues to take, medication for this problem.  He also asserts that he was treated for hypertension within the first, presumptive year.  See VA Form 21-4137 received February 2005; February 2005 and July 2005 VA Forms 21-4138.

Initially, the Board notes that because hypertension is considered a disease and not an "injury," service connection may only be awarded by establishing that the Veteran's hypertension had its onset during, or was aggravated by, a period of ACDUTRA in relation to the Veteran's service in the reserves, rather than based on any presumptive incurrence within one year after the reserves service.  Service connection would not be warranted for the same circumstances during a period of INACDUTRA. Exceptions to the requirement of an injury during INACDUTRA are for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  See 38 C.F.R. § 3.6(a). The record does not indicate, and the Veteran does not contend, that any of these three "injuries" occurred during his service.

Personnel records show the Veteran had three periods of active duty service from October 1947 to October 1949 in the Marine Corps Reserves, December 1949 to October 1953 in the Air Force, and November 1953 to December 1957 in the Coast Guard.  The service department also has verified a subsequent period of service in the Naval Reserves from May 1976 to September 1989.

The service treatment records from the Veteran's active duty service from October 1947 to December 1957 are negative for any findings of hypertension or high blood pressure.  The Naval Reserves service treatment records dated from May 1976 to September 1989 show that on his enlistment examination in April 1976, the Veteran's blood pressure reading was 130/84.  On subsequent annual examinations and Reports of Medical History in May 1977, no findings of elevated blood pressure or hypertension were shown, and the Veteran denied a history of high or low blood pressure.  

A July 1978 annual examination notes a blood pressure reading of 148/94, but a finding of high blood pressure or hypertension was not shown at that time.  Subsequent annual examinations in June 1979, August 1980, and June 1981 were negative for any findings of high blood pressure or hypertension.  However, the Veteran reported on a June 1981 Report of Medical History that he had a history of high or low blood pressure.  In April 1982, the Veteran was diagnosed with mild hypertension on a re-enlistment examination.  It was not considered disabling at that time.  

Subsequent treatment records dated from April 1984 to August 1989 show continued findings of high blood pressure and note that the Veteran was on medication for his blood pressure.     

As the first finding of hypertension is noted on an April 1982 re-enlistment examination report, the issue of a pre-existing disability is raised.  In a February 2008 statement, the Veteran also asserted that after his December 1957 discharge (and prior to his entry into the Naval Reserves in May 1976) he worked for the CIA and had problems with hypertension at that time.  He thus contends that he had a diagnosis of hypertension within one year of his discharge from active duty service.  Unfortunately, the Veteran's efforts and the RO's efforts to obtain any medical records from the CIA were unsuccessful.  In April 2010, the CIA noted that they had no record of the Veteran, and also noted that they did not keep records on contractors to the Agency.  The Veteran was notified of the RO's attempts.

Notwithstanding the diagnosis of hypertension on the April 1982 re-enlistment examination report and the Veteran's reports that he was told he had hypertension prior to 1976, it appears from the record that the first finding of an elevated blood pressure reading was during his Naval Reserves service, on the annual examination in July 1978.  At that time, his blood pressure was 148/94, meeting the threshold for hypertension under VA's governing regulations.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.).  Accordingly, even though a diagnosis was not made at that time, the first finding of a blood pressure reading within the range of hypertension under VA regulations was in July 1978 during the Veteran's Naval Reserve service.  In April 1982, the Veteran's blood pressure actually was lower than previously reported in July 1978 with a reading in April 1982 of 148/92.  

Since he was not shown to have hypertension or high blood pressure on his enlistment examination in April 1976, as well as any previous enlistment examination reports, he is presumed to have been sound on entry into his Naval Reserves service for the purposes of his hypertension claim.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b). The Veteran's reports that he was told he had hypertension prior to his 1976 enlistment into the Naval Reserves do not constitute clear and unmistakable evidence of a pre-existing hypertension diagnosis, as there is no supporting medical documentation to substantiate his assertions.  Clear and unmistakable evidence means obvious or manifest evidence that an injury or disease existed prior to service.  See 38 C.F.R. § 3.304(b).  As the evidence does not meet this threshold, the Veteran's reports do not rebut the presumption of soundness.  For these reasons the issue at hand is whether the Veteran's hypertension was incurred or aggravated during his active military service.

As noted, the Veteran had a long period of service in the Naval Reserves from May 1976 to September 1989.  He presumably had intermittent periods of active duty for training service during this period but it is not clear what dates he was actually considered on active duty.  During the time of the Veteran's service and thereafter, VA clinical records dated from April 1988 to September 2001 show continued findings of elevated blood pressure readings.  In April 1988, the Veteran's blood pressure was 180/102 and 170/100, with subsequent lower readings in April 1988 through May 1989.  However, in July 1989, the Veteran's blood pressure was back up to 192/104.  A July 1990 treatment record also shows a blood pressure reading of 196/104.  A September 1992 private treatment record notes the Veteran's blood pressure was checked with readings of 130/90 and 120/72.  He reportedly had good control on Procardia XL.  An October 1993 private treatment record shows an impression of hypertension and notes monthly blood pressure checks.  The Veteran had a blood pressure reading of 160/100 in October 1996.  In May and July 1997, it was reported on private treatment records that the Veteran had a history of hypertension for 12 and 11 years, respectively (which would have meant an onset in 1985 or 1986).  

The record thereafter shows that on VA and private treatment records the Veteran had intermittent blood pressure readings and findings of hypertension and that this disability continued to be monitored.  A May 2002 VA examination shows the Veteran noted in passing that he had high blood pressure.  An August 2004 private hospital record shows a diagnosis of hypertension.

A VA examination was provided in September 2008 to address the etiology of the Veteran's hypertension.  The Veteran stated that his blood pressure had been elevated since military service.  He also had a history of two episodes of transient ischemic attacks in 2002 and coronary artery disease with 2 stents in 2003.  It was noted that there was a history of hypertension for over 50 years.  The Veteran could not recall when he started on treatment.  He had smoked less than one pack of cigarettes a day for 15 years but there had been no smoking in 42 years; he also had a history of alcohol excess in remission for 40 years.  The Veteran was reportedly a vague historian.  On physical examination the Veteran's blood pressure in the sitting position was 190/75; supine blood pressure was 180/75; and repeat blood pressure was 185/80.  The examiner's impression was hypertension on treatment.  The Veteran stated that his blood pressure had been elevated since the military service but had not been documented because he wanted to stay in the military service.  He noted that the blood pressure elevation was "documented elsewhere."  No medical opinion was provided.

An addendum to the September 2008 opinion was provided in November 2009.  The examiner noted that she was to provide an opinion on whether the Veteran's hypertension was at least as likely as not related to his service including in the Navy Reserves.  The examiner further commented that what was at issue was when hypertension was diagnosed.  The examiner noted that the Veteran states that he was told when he was in the military reserves that his blood pressure was high and that he should make some lifestyle changes.  The Veteran noted that he was in his 50s but could give no more specific date.  Later he was started on medication while still in the Navy Reserves.  The examiner noted that unfortunately review of the claims file could not refute or corroborate the Veteran's report.  The examiner noted some findings in the service treatment records from 1952 to 1954 and also found that the first documented blood pressure reading was in 1992, at which point he was already on Procardia.  So the examiner determined the onset of hypertension was sometime between 1954 and 1992, which would have been some time during his Naval Reserves service.  Without service treatment records from that period of service or outside medical records from the time he retired at age 50 until 1992 the examiner could not say for certain when the first onset of hypertension was.  However, she deduced that it was reasonable that the onset was during his Naval Reserves service.  The rationale provided was that since he was shown as being on hypertension medication in 1992 he must have been diagnosed with hypertension prior to this visit.  Last, the examiner commented that she could not confirm this but could neither refute it unless they had the service treatment records from that time period when the blood pressure readings were documented.

Finally, a VA examination was provided in January 2012.  The examiner noted that the claims file and service treatment records were reviewed in their entirety.  The service treatment records noted at entry the blood pressure was 100/60 and other references stated normal blood pressure.  Private medical records were silent for hypertension until medication for hypertension was noted in 1992 and a single note entry by a physician in 1999 noting a history of hypertension for 12 years.  The examiner deduced that this would put the date of onset of hypertension at 1985, outside the dates of active duty or reserves service.  Therefore, it was the examiner's medical opinion that the Veteran's diagnosed hypertension was less likely than not related to any in-service event or illness.  The rationale was that there were no service records documenting hypertension and there were records indicating onset in the 1985 range consistent with essential hypertension diagnosis.



In addressing the merits of the Veteran's claim, the Board first notes that the two VA opinions of record do not carry much weight, as neither examiner had all the pertinent evidence in considering the etiology of the Veteran's hypertension.  Specifically, neither examiner was aware that the service treatment records showed that the first finding of a blood pressure reading within the range of hypertension for VA purposes was during his Naval Reserves service in July 1978 on an annual examination report.  While it is not completely clear when the Veteran's periods of active duty for training occurred during his period of service in the Naval Reserves, given that the July 1978 annual examination documented a finding of high blood pressure in the hypertensive range, the Board will presume that this annual examination was given as part of the Veteran's active duty for training.    

Even though there is no probative opinion of record addressing the etiology of the Veteran's hypertension, the Board considers it significant that the Veteran was initially diagnosed with high blood pressure in the hypertensive range and prescribed medication to treat that disorder during his period of active duty.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of hypertension in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (hypertension), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's currently diagnosed hypertension to his military service, the Board finds that the evidence weighs in favor of his claim.  Also, even without all the pertinent evidence considered, the September 2008 VA examiner still found in the addendum opinion in November 2009 that it was reasonable to deduce that the onset of hypertension was during the Veteran's Naval Reserves service.



The medical evidence establishes that the Veteran has been treated for high blood pressure and/or hypertension since 1976 on an intermittent basis, and continued to be treated for hypertension after his discharge from military service.  Therefore, the record shows that the Veteran's hypertension has been a chronic condition since service.  Moreover, the Board observes that the Veteran has attested to his long-term treatment for hypertension, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of hypertension symptomatology since service to be credible in the absence of any evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical finding of high blood pressure in the hypertensive range, presumably during a period of active duty training, subsequent medical findings of a hypertension diagnosis in service and thereafter, a medical opinion relating the Veteran's hypertension onset to his Naval Reserves service, and credible supporting evidence of a chronic hypertension disorder since service, the Board concludes that the evidence supports the grant of service connection for hypertension.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is 

resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for hypertension is granted.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


